Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Remarks
Applicant’s arguments/remarks, see last ¶ of page 7, filed 02/24/2022, with respect to 35 U.S.C 112(b) rejection of Clams 8-14 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of Claims 8-14 has been withdrawn. 

Applicant’s arguments, see 1st ¶ of page 8, with respect to Objection of Claims 2, 5, 9, 16 and 19 for minor informalities have been fully considered and are persuasive.  The Objection of Claims 2, 5, 9, 16 and 19 has been withdrawn. 


The applicant's arguments/remarks, see pages 8-10, with respect to 35 U.S.C 102 and 35 U.S.C 103 rejection of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US PG PUB 20180077088), hereinafter "Cabrera", in views of Koohmarey et al. (US PG PUB 20190104092), hereinafter "Koohmarey", further in views of Kobayashi (US PG PUB 20210250310), hereinafter "Kobayashi".
Regarding Claim 1, Cabrera discloses:
A computer-implemented method comprising: 
receiving, by a processor, a communication between a user and an interacting party (i.e. processor of automated agent system 150, e.g. processors of server computers 136, may receive a communication, e.g. an email directed to agent owner 120 [i.e. a user], from a user 130 [i.e. an interacting party]) (Fig. 1, Fig. 3, ¶ 0018 and ¶ 0038); 
identifying, by the processor, the user of the communication by a user identifier and the interacting party of the communication by an interacting party identifier (i.e. automated agent system 150 may identify the agent owner 120 [i.e. the user] associated with the email [i.e. communication] and the user 130 [i.e. an interaction party of the communication] based on their respective identifiers, e.g. their email addresses [i.e. a user identifier and an interacting party identifier]) (Fig. 3 and ¶ 0038); 
receiving, by the processor, presence information of the user during the communication (i.e. once the communication is received [i.e. during the communication], automated agent system 150 may identify/receive information with respect to the agent owner 120’s [i.e. the user] status [i.e. presence information], e.g. whether the user is out of the office or otherwise unavailable) (¶ 0042); 
obtaining, by the processor, a user profile using the user identifier and the interacting party identifier based on the presence information (i.e. if the agent owner 120 is out of the office or otherwise unavailable [i.e. based on the presence information], the system may further obtain the agent owner’s relationship information [i.e. a user profile] with respect to other entities/individuals, wherein the relationship information may include the identity of the user 130, the user's position or title; the relationship information [i.e. a user profile], e.g. a relationship between the agent owner 120 and the user 130, is obtained from database 110/138 based on the identities of the agent owner 120 and the user 130 [i.e. the user identifier and the interacting party identifier]) (110 & 138 – Fig. 1, ¶ 0019, ¶ 0025, ¶ 0032, ¶ 0042 - 0043); and 
executing, by the processor, an action on behalf of the user based on the user profile when the presence information indicates the user is away from a user device used for the communication (i.e. a response to the request may be generated [i.e. executing an action] on behalf the agent owner 120 [i.e. the user] based on the urgency level determined from the relationship information [i.e. a user profile] when the information with respect to the agent owner 120’s status [i.e. presence information] indicates that the user is out of the office, e.g. being unplugged from email, phone calls, or other digital communications [i.e. the user is away from a user device used for the communication]) (Abstract, Fig. 3, ¶ 0002, ¶ 0032 and ¶ 0042 - 0043).
However, Cabrera does not explicitly disclose:
receiving, from the user, a conversation flowchart comprising a plurality of conditional statements.
On the other hand, in the same field of endeavor, Koohmarey teaches:
receiving, from the user, a conversation flowchart comprising a plurality of conditional statements (i.e. conversation trees [i.e. a conversation flowchart] comprised of a script-like set of responses associated with corresponding message intents may be defined by [i.e. received from] a user; the conversation trees may specify: if a “hello” message is received, a response of “Hi, how can I help you?” should be returned [i.e. conversation flowchart comprising a plurality of conditional statements]) (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cabrera to include the feature for receiving, from the user, a conversation flowchart comprising a plurality of conditional statements as taught by Koohmarey so that the user may be provided with capabilities for pre-defining automatic responses for incoming messages based on the message intents (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
However, the combination of Cabrera and Koohmarey does not explicitly disclose:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart.
On the other hand, in the same field of endeavor, Kobayashi teaches:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart (i.e. the method/system may execute automatic reply actions on behalf of the user; For example, the method/system may continue the conversation, on behalf of the user B, by responding “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later” to the messages “I really need to prepare some money by today!” & “I’m begging you, could you help me?” sent by the user A [i.e. continuing the conversation with the interacting party]; These two conversation information items [i.e. “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later”] and other conversation information items [i.e. No, I can’t] that have been sent as replies by the user B himself/herself earlier are displayed in completely the same display manner, and thus, it is difficult for the user A to recognize that the two conversation information items are reply messages automatically sent by the system [i.e. as if the user was still present]; Automatic replies / conversation information items are generated based on the auto-reply conversation table [i.e. in accordance with the conversation flowchart] in which patterns of received messages are associated with patterns of reply messages that are used when automatically replying to such messages) (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cabrera and Koohmarey to include the feature wherein the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart as taught by Kobayashi so that automatic reply messages may be sent, by the method/system on behalf of the users, to particular persons as if the reply messages are being sent by the user himself/herself (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).

Regarding Claim 2, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
generating a user profile for the communication (i.e. relationship information [i.e. a user profile], e.g. who the agent owner 120 interacts with [i.e. for the communication], may be learned and built into a knowledge database 110) (110 – Fig. 1, ¶ 0019 and ¶ 0039)
comprises: processing prior communications to determine behavior and personality of the user with the interacting party (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications [i.e. prior communications], etc. For example, the system learns/determines who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party]) (¶ 0019); 
assigning a key for the user profile (i.e. relationship information [i.e. a user profile] is stored in a database, e.g. knowledge database 110; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025), 
wherein the key combines the user identifier and the interacting party identifier (i.e. relationship information of the agent owner 120 [i.e. includes the user identifier] with respect to other individuals/entities, e.g.  names, titles, ages, addresses [i.e. the interacting party identifier] may be stored in the database based on the key/value pair [i.e. the key combines the user identifier and the party identifier]) (¶ 0019 and ¶ 0025); and
storing the behavior and personality of the user with the key in the user profile (various data collections including the relationship information [i.e. the user profile] comprised of who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party] may be stored in the database, e.g. knowledge database; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025).

Regarding Claim 3, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein the user profile comprises a user's tone, sentiment, gesture, facial expression, accent sense of humor, non-conversation activity, or conversation interruptions between the user and the current interacting party (i.e. data collections with respect to relationship information [i.e. the user profile] may include which users 130 [i.e. the current interacting party] are allowed to interrupt or disturb the agent owner 120 [i.e. conversation interruptions between the user and the current interacting party]) (¶ 0019).



Regarding Claim 4, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein generating the user profile comprises generating a separate user profile for each different communication between the user and different interacting parties (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications, relationships, etc. For example, the system learns who the agent owner 120 interacts with, understands topics discussed with other individuals, learns how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals [i.e. different interacting parties] in association with specific requests [i.e. each different communication between the user and different interacting parties] or topics; Then, based on the learned information, relationship information [i.e. user profile]; Note that for a particular request [i.e. a communication], the urgency of a request is determined based on one or more of: the identity of the user 130, the user's position or title, a relationship between the agent owner 120 and the user 130 [i.e. relationship information / a user profile is separately considered for each relationship between the agent owner 120 (the user) and the each user 130 (interacting party)]) (¶ 0019 and ¶ 0032).




Regarding Claim 5, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein completing the action on behalf of a user comprises providing an answer to a query and providing the personality and behavior of the user when providing the answer based on the user profile (i.e. the response [i.e. an answer to a query] may be based on agent owner configuration settings 118 [i.e. the user profile], such as a tone/attitude [i.e. the personality of the user] and cordiality level [i.e. behavior of the user]; In other words, the response is provide with information regarding the personality and behavior of the user) (¶ 0044).


Regarding Claim 8, Cabrera discloses:
A cognitive system (i.e. automated Agent system 150) (Fig. 1 and ¶ 0018 - 0019) comprising: 
a processor (i.e. processing unit 502) (Fig. 5 and ¶ 0050); a memory (i.e. system memory 504) (Fig. 5 and ¶ 0050); 
a cognitive system (i.e. processor of server 136 configured to facilitate automated agent 116) (116 & 136 – Fig. 1 and ¶ 0019) configured to: 
receive a communication between a user and an interacting party (i.e. processor of automated agent system 150, e.g. processors of server computers 136, may receive a communication, e.g. an email directed to agent owner 120 [i.e. a user], from a user 130 [i.e. an interacting party]) (Fig. 1, Fig. 3, ¶ 0018 and ¶ 0038); 
identify user of the communication by a user identifier and the interacting party of the communication by an interacting party identifier (i.e. automated agent system 150 may identify the agent owner 120 [i.e. the user] associated with the email [i.e. communication] and the user 130 [i.e. an interaction party of the communication] based on their respective identifiers, e.g. their email addresses [i.e. a user identifier and an interacting party identifier]) (Fig. 3 and ¶ 0038); 
receive presence information of the user during the communication (i.e. once the communication is received [i.e. during the communication], automated agent system 150 may identify/receive information with respect to the agent owner 120’s [i.e. the user] status [i.e. presence information], e.g. whether the user is out of the office or otherwise unavailable) (¶ 0042); 
obtain a user profile using the user identifier and the interacting party identifier based on the presence information (i.e. if the agent owner 120 is out of the office or otherwise unavailable [i.e. based on the presence information], the system may further obtain the agent owner’s relationship information [i.e. a user profile] with respect to other entities/individuals, wherein the relationship information may include the identity of the user 130, the user's position or title; the relationship information [i.e. a user profile], e.g. a relationship between the agent owner 120 and the user 130, is obtained from database 110/138 based on the identities of the agent owner 120 and the user 130 [i.e. the user identifier and the interacting party identifier]) (110 & 138 – Fig. 1, ¶ 0019, ¶ 0025, ¶ 0032, ¶ 0042 - 0043); and 
execute an action on behalf of the user based on the user profile when the presence information indicates the user is away from a user device used for the communication (i.e. a response to the request may be generated [i.e. executing an action] on behalf the agent owner 120 [i.e. the user] based on the urgency level determined from the relationship information [i.e. a user profile] when the information with respect to the agent owner 120’s status [i.e. presence information] indicates that the user is out of the office, e.g. being unplugged from email, phone calls, or other digital communications [i.e. the user is away from a user device used for the communication]) (Abstract, Fig. 3, ¶ 0002, ¶ 0032 and ¶ 0042 - 0043).
However, Cabrera does not explicitly disclose:
receive, from the user, a conversation flowchart comprising a plurality of conditional statements.
On the other hand, in the same field of endeavor, Koohmarey teaches:
receive, from the user, a conversation flowchart comprising a plurality of conditional statements (i.e. conversation trees [i.e. a conversation flowchart] comprised of a script-like set of responses associated with corresponding message intents may be defined by [i.e. received from] a user; the conversation trees may specify: if a “hello” message is received, a response of “Hi, how can I help you?” should be returned [i.e. conversation flowchart comprising a plurality of conditional statements]) (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cabrera to include the feature to receive, from the user, a conversation flowchart comprising a plurality of conditional statements as taught by Koohmarey so that the user may be provided with capabilities for pre-defining automatic responses for incoming messages based on the message intents (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
However, the combination of Cabrera and Koohmarey does not explicitly disclose:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart.
On the other hand, in the same field of endeavor, Kobayashi teaches:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart (i.e. the method/system may execute automatic reply actions on behalf of the user; For example, the method/system may continue the conversation, on behalf of the user B, by responding “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later” to the messages “I really need to prepare some money by today!” & “I’m begging you, could you help me?” sent by the user A [i.e. continuing the conversation with the interacting party]; These two conversation information items [i.e. “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later”] and other conversation information items [i.e. No, I can’t] that have been sent as replies by the user B himself/herself earlier are displayed in completely the same display manner, and thus, it is difficult for the user A to recognize that the two conversation information items are reply messages automatically sent by the system [i.e. as if the user was still present]; Automatic replies / conversation information items are generated based on the auto-reply conversation table [i.e. in accordance with the conversation flowchart] in which patterns of received messages are associated with patterns of reply messages that are used when automatically replying to such messages) (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cabrera and Koohmarey to include the feature wherein the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart as taught by Kobayashi so that automatic reply messages may be sent, by the method/system on behalf of the users, to particular persons as if the reply messages are being sent by the user himself/herself (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).


Regarding Claim 9, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein generating the user profile for the communication comprises the cognitive system is configured to (i.e. relationship information [i.e. a user profile], e.g. who the agent owner 120 interacts with [i.e. for the communication], may be learned and built into a knowledge database 110) (110 – Fig. 1, ¶ 0019 and ¶ 0039):
process prior communications to determine behavior and personality of the user with the interacting party (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications [i.e. prior communications], etc. For example, the system learns/determines who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party]) (¶ 0019); 
assign a key for the user profile (i.e. relationship information [i.e. a user profile] is stored in a database, e.g. knowledge database 110; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025), 
wherein the key combines the user identifier and the interacting party identifier (i.e. relationship information of the agent owner 120 [i.e. includes the user identifier] with respect to other individuals/entities, e.g.  names, titles, ages, addresses [i.e. the interacting party identifier] may be stored in the database based on the key/value pair [i.e. the key combines the user identifier and the party identifier]) (¶ 0019 and ¶ 0025); and
store the behavior and personality of the user with the key in the user profile (various data collections including the relationship information [i.e. the user profile] comprised of who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party] may be stored in the database, e.g. knowledge database; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025).



Regarding Claim 10, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein the user profile comprises a user's tone, sentiment, gesture, facial expression, accent sense of humor, non-conversation activity, or conversation interruptions between the user and the current interacting party (i.e. data collections with respect to relationship information [i.e. the user profile] may include which users 130 [i.e. the current interacting party] are allowed to interrupt or disturb the agent owner 120 [i.e. conversation interruptions between the user and the current interacting party]) (¶ 0019).

Regarding Claim 11, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein generating the user profile comprises the cognitive system configured to generate a separate user profile for each different communication between the user and different interacting parties (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications, relationships, etc. For example, the system learns who the agent owner 120 interacts with, understands topics discussed with other individuals, learns how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals [i.e. different interacting parties] in association with specific requests [i.e. each different communication between the user and different interacting parties] or topics; Then, based on the learned information, relationship information [i.e. user profile]; Note that for a particular request [i.e. a communication], the urgency of a request is determined based on one or more of: the identity of the user 130, the user's position or title, a relationship between the agent owner 120 and the user 130 [i.e. relationship information / a user profile is separately considered for each relationship between the agent owner 120 (the user) and the each user 130 (interacting party)]) (¶ 0019 and ¶ 0032).

Regarding Claim 12, Cabrera, Koohmarey and Kobayashi disclose, in particular Cabrera teaches:
wherein completing the action on behalf of a user comprises the cognitive system configured to provide an answer to a query and provide a personality and behavior of the user when providing the answer based on the user profile (i.e. the response [i.e. an answer to a query] may be based on agent owner configuration settings 118 [i.e. the user profile], such as a tone/attitude [i.e. the personality of the user] and cordiality level [i.e. behavior of the user]; In other words, the response is provide with information regarding the personality and behavior of the user) (¶ 0044).



Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in views of Koohmarey further in views of Kobayashi as applied to claims 1 and 8 above, and further in view of Ledet (US PAT 8577422), hereinafter "Ledet".
Regarding Claim 7, Cabrera, Koohmarey and Kobayashi discloses all the features with respect to Claim 1 as described above.
However, the combination of Cabrera and Koohmarey and Kobayashi does not explicitly disclose:
further comprising responsive to the presence information indicating the user has returned to the user device used for communication, presenting a transcript of the communication that took place during absence of the user; and allowing the user to continue the communication.
On the other hand, in the same field of endeavor, Ledet teaches:
further comprising responsive to the presence information indicating the user has returned to the user device used for communication, presenting a transcript of the communication that took place during absence of the user (i.e. when the application senses that that user has reactivated the application, e.g. via touch input, etc. [i.e. receiving presence information indicating that the user has returned to the user device used for communication], the user will be presented with a summary message 700 [i.e. transcript], wherein the summary message [i.e. transcript] may include automatic responses, actions, etc. [i.e. the communication that took place] generated by the application when the user was away [i.e. during the absence of the user]; automatic responses/actions [i.e. the communication that took place] may include sending a proposal file to `Tom` as a result of Tom sending a message to the user referencing a proposal and/or sending contact info, etc., while user is away) (Fig. 11, Column 18 Line # 40 – 45, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 30 Line # 66 – 67 and Column 31 Line # 1); and 
allowing the user to continue the communication (i.e. summary message 700 may also include corrective actions 720, e.g. the system was unable to determine the file that the recipient was referencing; In such case, the user may choose an appropriate file and press “Send Message button” to send the message that includes the file [i.e. allowing the user to continue the communication]) (720 – Fig. 11, Column 21 Line # 13 – 22 and Column 21 Line # 34 - 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cabrera, Koohmarey and Kobayashi to include the feature wherein responsive to the presence information indicating the user has returned to the user device used for communication, presenting a transcript of the communication that took place during absence of the user; and allowing the user to continue the communication as taught by Ledet so that the user may be informed of the responses/actions automatically taken by the system while the user was away, and if necessary, the user may be provided with options to take corrective actions as necessary (Fig. 11, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 21 Line # 13 – 22 and Column 21 Line # 34 - 44).


Regarding Claim 14, Cabrera, Koohmarey and Kobayashi discloses all the features with respect to Claim 8 as described above.
However, the combination of Cabrera, Koohmarey and Kobayashi does not explicitly disclose:
further comprising responsive to the presence information indicating the user has returned to the user device used for communication, the cognitive system is configured to present a transcript of the communication that took place during absence of the user; and allow the user to continue the communication.
On the other hand, in the same field of endeavor, Ledet teaches:
further comprising responsive to the presence information indicating the user has returned to the user device used for communication, the cognitive system is configured to present a transcript of the communication that took place during absence of the user (i.e. when the application running on processor [i.e. cognitive module] senses that that user has reactivated the application, e.g. via touch input, etc. [i.e. receiving presence information indicating that the user has returned to the user device used for communication], the user will be presented with a summary message 700 [i.e. transcript], wherein the summary message [i.e. transcript] may include automatic responses, actions, etc. [i.e. the communication that took place] generated by the application when the user was away [i.e. during the absence of the user]; automatic responses/actions [i.e. the communication that took place] may include sending a proposal file to `Tom` as a result of Tom sending a message to the user referencing a proposal and/or sending contact info, etc., while user is away) (Fig. 11, Column 18 Line # 40 – 45, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 30 Line # 66 – 67, Column 31 Line # 1 and Column 36 Line # 48 - 57); and 
allow the user to continue the communication (i.e. summary message 700 may also include corrective actions 720, e.g. the system was unable to determine the file that the recipient was referencing; In such case, the user may choose an appropriate file and press “Send Message button” to send the message that includes the file [i.e. allowing the user to continue the communication]) (720 – Fig. 11, Column 21 Line # 13 – 22, Column 21 Line # 34 – 44 and Column 36 Line # 48 - 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cabrera to include the feature wherein responsive to the presence information indicating the user has returned to the user device used for communication, presenting a transcript of the communication that took place during absence of the user; and allowing the user to continue the communication as taught by Ledet so that the user may be informed of the responses/actions automatically taken by the system while the user was away, and if necessary, the user may be provided with options to take corrective actions as necessary (Fig. 11, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 21 Line # 13 – 22 and Column 21 Line # 34 - 44).



Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in views Koohmarey further in views of Kobayashi in further views of Ledet.
Regarding Claim 15, Cabrera discloses:
A computer program product for operating a cognitive system (automated agent system 150) (Fig. 1 and ¶ 0018 – 0019), 
the computer program product comprising: a computer readable storage medium having stored thereon first program instructions (i.e. system memory 504 storing program modules 506) (Fig. 5 and ¶ 0050) 
executable by a processor (i.e. processing unit 502) (Fig. 5 and ¶ 0050) to cause the processor to:
receive a communication between a user and an interacting party (i.e. processor of automated agent system 150, e.g. processors of server computers 136, may receive a communication, e.g. an email directed to agent owner 120 [i.e. a user], from a user 130 [i.e. an interacting party]) (Fig. 1, Fig. 3, ¶ 0018 and ¶ 0038); 
identify user of the communication by a user identifier and the interacting party of the communication by an interacting party identifier (i.e. automated agent system 150 may identify the agent owner 120 [i.e. the user] associated with the email [i.e. communication] and the user 130 [i.e. an interaction party of the communication] based on their respective identifiers, e.g. their email addresses [i.e. a user identifier and an interacting party identifier]) (Fig. 3 and ¶ 0038); 
receive presence information of the user during the communication (i.e. once the communication is received [i.e. during the communication], automated agent system 150 may identify/receive information with respect to the agent owner 120’s [i.e. the user] status [i.e. presence information], e.g. whether the user is out of the office or otherwise unavailable) (¶ 0042); 
obtain a user profile using the user identifier and the interacting party identifier based on the presence information (i.e. if the agent owner 120 is out of the office or otherwise unavailable [i.e. based on the presence information], the system may further obtain the agent owner’s relationship information [i.e. a user profile] with respect to other entities/individuals, wherein the relationship information may include the identity of the user 130, the user's position or title; the relationship information [i.e. a user profile], e.g. a relationship between the agent owner 120 and the user 130, is obtained from database 110/138 based on the identities of the agent owner 120 and the user 130 [i.e. the user identifier and the interacting party identifier]) (110 & 138 – Fig. 1, ¶ 0019, ¶ 0025, ¶ 0032, ¶ 0042 - 0043); and 
execute an action on behalf of the user based on the user profile when the presence information indicates the user is away from a user device used for the communication (i.e. a response to the request may be generated [i.e. executing an action] on behalf the agent owner 120 [i.e. the user] based on the urgency level determined from the relationship information [i.e. a user profile] when the information with respect to the agent owner 120’s status [i.e. presence information] indicates that the user is out of the office, e.g. being unplugged from email, phone calls, or other digital communications [i.e. the user is away from a user device used for the communication]) (Abstract, Fig. 3, ¶ 0002, ¶ 0032 and ¶ 0042 - 0043).
However, Cabrera does not explicitly disclose:
receive, from the user, a conversation flowchart comprising a plurality of conditional statements.
On the other hand, in the same field of endeavor, Koohmarey teaches:
receive, from the user, a conversation flowchart comprising a plurality of conditional statements (i.e. conversation trees [i.e. a conversation flowchart] comprised of a script-like set of responses associated with corresponding message intents may be defined by [i.e. received from] a user; the conversation trees may specify: if a “hello” message is received, a response of “Hi, how can I help you?” should be returned [i.e. conversation flowchart comprising a plurality of conditional statements]) (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable storage medium of Cabrera to include the feature for receiving, from the user, a conversation flowchart comprising a plurality of conditional statements as taught by Koohmarey so that the user may be provided with capabilities for pre-defining automatic responses for incoming messages based on the message intents (¶ 0007, ¶ 0029 and ¶ 0043 - 0044).
However, the combination of Cabrera and Koohmarey does not explicitly disclose:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart.
On the other hand, in the same field of endeavor, Kobayashi teaches:
the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart (i.e. the method/system may execute automatic reply actions on behalf of the user; For example, the method/system may continue the conversation, on behalf of the user B, by responding “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later” to the messages “I really need to prepare some money by today!” & “I’m begging you, could you help me?” sent by the user A [i.e. continuing the conversation with the interacting party]; These two conversation information items [i.e. “I'm afraid I can't do that” & “I'm busy right now, so I'll contact you later”] and other conversation information items [i.e. No, I can’t] that have been sent as replies by the user B himself/herself earlier are displayed in completely the same display manner, and thus, it is difficult for the user A to recognize that the two conversation information items are reply messages automatically sent by the system [i.e. as if the user was still present]; Automatic replies / conversation information items are generated based on the auto-reply conversation table [i.e. in accordance with the conversation flowchart] in which patterns of received messages are associated with patterns of reply messages that are used when automatically replying to such messages) (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable storage of Cabrera and Koohmarey to include the feature wherein the action comprising continuing the conversation with the interacting party as if the user was still present in accordance with the conversation flowchart as taught by Kobayashi so that automatic reply messages may be sent, by the method/system on behalf of the users, to particular persons as if the reply messages are being sent by the user himself/herself (Fig. 4, Fig. 8, ¶ 0048 and ¶ 0071 - 0072).
However, the combination of Cabrera, Koohmarey and Kobayashi does not explicitly disclose:
responsive to the presence information indicating the user has returned to the user device used for communication, present a transcript of the communication that took place during absence of the user; and allow the user to continue the communication.
On the other hand, in the same field of endeavor, Ledet teaches:
responsive to the presence information indicating the user has returned to the user device used for communication, present a transcript of the communication that took place during absence of the user (i.e. when the application senses that that user has reactivated the application, e.g. via touch input, etc. [i.e. receiving presence information indicating that the user has returned to the user device used for communication], the user will be presented with a summary message 700 [i.e. transcript], wherein the summary message [i.e. transcript] may include automatic responses, actions, etc. [i.e. the communication that took place] generated by the application when the user was away [i.e. during the absence of the user]; automatic responses/actions [i.e. the communication that took place] may include sending a proposal file to `Tom` as a result of Tom sending a message to the user referencing a proposal and/or sending contact info, etc., while user is away) (Fig. 11, Column 18 Line # 40 – 45, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 30 Line # 66 – 67 and Column 31 Line # 1); and 
allow the user to continue the communication (i.e. summary message 700 may also include corrective actions 720, e.g. the system was unable to determine the file that the recipient was referencing; In such case, the user may choose an appropriate file and press “Send Message button” to send the message that includes the file [i.e. allowing the user to continue the communication]) (720 – Fig. 11, Column 21 Line # 13 – 22 and Column 21 Line # 34 - 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program product of Cabrera, Koohmarey and Kobayashi to include the feature wherein responsive to the presence information indicating the user has returned to the user device used for communication, presenting a transcript of the communication that took place during absence of the user; and allowing the user to continue the communication as taught by Ledet so that the user may be informed of the responses/actions automatically taken by the system while the user was away, and if necessary, the user may be provided with options to take corrective actions as necessary (Fig. 11, Column 19 Line # 25 – 36, Column 19 Line # 46 – 48, Column 21 Line # 13 – 22 and Column 21 Line # 34 - 44).


Regarding Claim 16, Cabrera, Koohmarey, Kobayashi and Ledet disclose, in particular Cabrera teaches:
wherein the instructions are further executable by a processor to cause the processor to generate the user profile for the communication (i.e. relationship information [i.e. a user profile], e.g. who the agent owner 120 interacts with [i.e. for the communication], may be learned and built into a knowledge database 110) (110 – Fig. 1, ¶ 0019 and ¶ 0039) comprises: 
processing prior communications to determine behavior and personality of the user with the interacting party (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications [i.e. prior communications], etc. For example, the system learns/determines who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party]) (¶ 0019); 
assigning a key for the user profile (i.e. relationship information [i.e. a user profile] is stored in a database, e.g. knowledge database 110; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025), 
wherein the key combines the user identifier and the party identifier (i.e. relationship information of the agent owner 120 [i.e. includes the user identifier] with respect to other individuals/entities, e.g.  names, titles, ages, addresses [i.e. the party identifier] may be stored in the database based on the key/value pair [i.e. the key combines the user identifier and the party identifier]) (¶ 0019 and ¶ 0025); 
storing the behavior and personality of the user with the key in the user profile (various data collections including the relationship information [i.e. the user profile] comprised of who the agent owner 120 interacts with, understands topics discussed with other individuals [i.e. behavior and personality of the user with the interacting party], learns/determines how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals in association with specific requests or topics, etc. [i.e. behavior and personality of the user with the interacting party] may be stored in the database, e.g. knowledge database; a key is required to assign for strong value/information in a database) (¶ 0019 and ¶ 0025).
	
Regarding Claim 17, Cabrera, Koohmarey, Kobayashi and Ledet disclose, in particular Cabrera teaches:
wherein the user profile comprises a user's tone, sentiment, gesture, facial expression, accent sense of humor, non-conversation activity, or conversation interruptions between the user and the current interacting party (i.e. data collections with respect to relationship information [i.e. the user profile] may include which users 130 [i.e. the current interacting party] are allowed to interrupt or disturb the agent owner 120 [i.e. conversation interruptions between the user and the current interacting party]) (¶ 0019).




Regarding Claim 18, Cabrera, Koohmarey, Kobayashi and Ledet disclose, in particular Cabrera teaches:
wherein generating the user profile comprises generating a separate user profile for each different communication between the user and different interacting parties (i.e. the automated agent system 150 learns about the agent owner 120 from the agent owner's interactions, communications, relationships, etc. For example, the system learns who the agent owner 120 interacts with, understands topics discussed with other individuals, learns how the agent owner 120 interacts with specific types of content, learns how the agent owner 120 interacts with other individuals [i.e. different interacting parties] in association with specific requests [i.e. each different communication between the user and different interacting parties] or topics; Then, based on the learned information, relationship information [i.e. user profile]; Note that for a particular request [i.e. a communication], the urgency of a request is determined based on one or more of: the identity of the user 130, the user's position or title, a relationship between the agent owner 120 and the user 130 [i.e. relationship information / a user profile is separately considered for each relationship between the agent owner 120 (the user) and the each user 130 (interacting party)]) (¶ 0019 and ¶ 0032).




Regarding Claim 19, Cabrera, Koohmarey, Kobayashi and Ledet disclose, in particular Cabrera teaches:
wherein completing the action on behalf of a user comprises providing an answer to a query and providing the personality and behavior of the user when providing the answer based on the user profile (i.e. the response [i.e. an answer to a query] may be based on agent owner configuration settings 118 [i.e. the user profile], such as a tone/attitude [i.e. the personality of the user] and cordiality level [i.e. behavior of the user]; In other words, the response is provide with information regarding the personality and behavior of the user) (¶ 0044).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451